


EXHIBIT 10.59


AMENDMENT NO. 1 –
REGISTRATION RIGHTS AGREMENT




Amendment No. 1. dated as of February 14, 2008, (“Amendment”), to the
Registration Rights Agreement, dated January 8, 2008 (the “Registration Rights
Agreement”), by and between Amarillo Biosciences, Inc. a Texas Corporation (the
“Company”) and Firebird Global Master Fund Ltd.  (“Firebird”)   Capitalized
terms used but not defined herein have the meanings given to them in the
Registration Rights Agreement.




RECITALS:


A.  
The Company and Firebird are parities the Securities Purchase Agreement dated
January 8, 2008 (the “Securities Purchase Agreement”);



B.  
In connection with the Securities Purchase Agreement, the Company and Firebird
executed the Registration Rights Agreement;



C.  
The Company and Firebird wish to amend certain portions of the Registration
Rights Agreement;



D.  
The parties agree as follows:



SECTION 1. AMENDMENTS


Section 1.1 Amendment of Certain Defined Terms:


           (a) The following terms defined in Section 1. of the Registration
Rights Agreement are hereby amended and restated as follows:


“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, April 25, 2008  (unless such date falls on a day when the Securities
and Exchange Commission is closed in which case the Filing Date shall be the
next date after the 60th calendar day following the date here of that the
Securities and Exchange Commission  is open), with respect to any additional
Registration Statements which may be required pursuant to Section 3(c), the
earliest practical date on which the Company is permitted by SEC Guidance to
file such additional Registration Statement related to the Registrable
Securities.


“Registrable Securities” means (i) all the shares of Common Stock issuable upon
conversion in full of the Preferred Stock (assuming on the date of determination
the shares of Preferred Stock are converted in full without regard to

 
1

--------------------------------------------------------------------------------

 

any conversion limitations therein) whether sold on the Initial Closing Date or
Second Closing Date (as these terms are defined in the Securities Purchase
Agreement), (ii) all shares of Common Stock issuable as dividends on the
Preferred Stock (whether sold on the Initial Closing Date or Second Closing Date
as these terms are defined in the Securities Purchase Agreement) assuming all
dividend payments are made in shares of Common Stock and the Preferred Stock is
held for at least 3 years, (iii) all Warrant Shares  (assuming on the date of
determination the Warrants are exercised in full without regard to any exercise
limitations therein), whether the Warrants were issued on the Initial Closing
Date or on the Second Closing Date, (iv) any additional shares of Common Stock
issuable in connection with any anti-dilution provisions in the Preferred Stock
or the Warrants (in each case, without giving effect to any limitations on
conversion set forth in the Certificate of Designation or limitations on
exercise set forth in the Warrant), whether such Preferred Stock and/or Warrants
were sold on the Initial Closing Date or Second Closing Date (as these terms are
defined in the Securities Purchase Agreement and (v) any securities issued or
issuable upon any stock split, dividend or other distribution,  recapitalization
or similar event with respect to the foregoing.


(b) Any terms defined in the Registration Rights Agreement but not restated and
amended in this Section 1 shall continue to have the meanings given to them in
the Registration Rights Agreement.




SECTION 2. MISCELLANEOUS


Section 2.1  Prior Agreements.  This Amendment shall completely and fully
supersede all other and prior agreements and correspondence (both written and
oral) by and between the Company and Firebird concerning the subject matter of
this Amendment.  Except as expressly amended hereby, the Agreement shall remain
in full force and effect.


Section 2.2  Counterparts.  This Amendment may be executed in any number of
counterparts, with the same effect as if all the signatures on such counterparts
appeared on one document.  Each such counterpart shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument.


Section 2.3  Amendments.  This Amendment may not be amended, waived, modified,
supplemented or terminated in any manner whatsoever except by a written
instrument signed by the Company and Firebird.


Section 2.4  Binding on Successors.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 
2

--------------------------------------------------------------------------------

 

Section 2.5  Invalidity.  Any provision of this Amendment that may be determined
by a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 2.6  Section or Paragraph Headings.  Section and paragraph headings used
herein are for convenience only and shall not be construed as part of this
Amendment.


Section 2.7  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be determined
in accordance with the provisions of the Securities Purchase Agreement.








[SIGNATURE  PAGE FOLLOWS]

 
3

--------------------------------------------------------------------------------

 

AMARILLO BIOSCIENCES, INC.




By:  /s/ Joseph M. Cummins
     Name: Joseph M. Cummins
     Title:   Chief Executive Officer




FIREBIRD GLOBAL MASTER FUND, LTD.




By:  /s/ James Passin
                      Name:  James Passin
                      Title:   Director



























 
4

--------------------------------------------------------------------------------

 
